Exhibit 10.2




THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.




        THIS WARRANT SHALL BE VOID AFTER 5:00 P.M. EASTERN TIME ON NOVEMBER 13,
2012.




Warrant No. 2007-_____




VERTICAL BRANDING, INC.




WARRANT TO PURCHASE _______________ SHARES OF

COMMON STOCK, PAR VALUE $0.001 PER SHARE




This certifies that, for value received, ______________, or registered assigns
(“Holder”) is entitled, subject to the terms set forth below, to purchase from
Vertical Braiding, Inc., a Delaware corporation (the “Company”), ______________
shares (the “Warrant Shares”) of the Common Stock, par value $0.001 per share,
of the Company (the “Common Stock”), as constituted on November 13, 2007 (the
“Warrant Issue Date”), upon surrender hereof, at the principal office of the
Company referred to below, with the subscription form attached hereto duly
executed, and simultaneous payment therefor in lawful money of the United States
or otherwise as hereinafter provided, at the Exercise Price as set forth in
Section 2 below. The number and character of such shares of Common Stock and the
Exercise Price are subject to adjustment as provided below. The term “Warrant”
as used herein shall include this Warrant and any warrants delivered in
substitution or exchange therefor as provided herein.  This Warrant is being
issued pursuant to the terms and conditions of a Securities Purchase Agreement
(the “Purchase Agreement”), dated as of the date hereof, between the Company and
the Holder.

  

1.

Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the Warrant Issue Date and ending at 5:00 p.m., Eastern Standard Time, on the
fifth anniversary of the Warrant Issue Date, and shall be void thereafter.




2.

Exercise Price.  The exercise price at which this Warrant may be exercised shall
be [$1.00] [$1.50] per share of Common Stock (the “Exercise Price”), as such
Exercise Price may be adjusted from time to time pursuant to Section 11 hereof.




3.

Exercise of Warrant.




(a)

Method of Exercise.  The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part, at any time, or from time to
time, during the term hereof as described in Section 1 above, by the surrender
of this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder, at the principal office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the Holder at the address of the Holder appearing on the books of the
Company), upon (i) payment in cash or by check acceptable to the Company, or
(ii) a net issue exercise as provided in Section 3(c) below.





--------------------------------------------------------------------------------




(b)

Issuance of Shares.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event the Company will
use its best efforts to ensure that shares are issued within three (3) trading
days thereafter (the “Delivery Date”),  the Company at its expense shall issue
and deliver to the person or persons entitled to receive the same a certificate
or certificates for the number of shares issuable upon such exercise. In the
event that this Warrant is exercised in part, the Company at its expense will
execute and deliver a new Warrant of like tenor exercisable for the number of
shares for which this Warrant may then be exercised.




So long as a registration statement under the Securities Act of 1933, as
amended, providing for the resale of the shares issuable upon exercise of this
Warrant is then in effect, the Company shall use best efforts to ensure the
issuance and delivery of the shares to the Depository Trust Company (“DTC”)
account on the Holder’s behalf via the Deposit Withdrawal at Custodian System
(“DWAC”) within a reasonable time, not exceeding three (3) trading days after
such exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares so purchased as of the date of such exercise.
 Notwithstanding the foregoing to the contrary, the Company or its transfer
agent shall only be obligated to issue and deliver the shares to the DTC on a
holder’s behalf via DWAC if such exercise is in connection with a sale and the
Company and its transfer agent are participating in DTC through the DWAC system.

   

(c)

Cashless Exercise.  Holder may, or in connection with any proposed exercise by
Holder the Company may require Holder to, exercise the Warrant by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of shares of Common Stock equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:




 (A) = the volume weighted average price as reported by Bloomberg LP for the
five (5) trading days immediately preceding the date of such election (“Fair
Market Value”);




(B) = the Exercise Price of this Warrant, as adjusted; and




(X) = the number of shares of Common Stock issuable upon exercise of this
Warrant in accordance with the terms of this Warrant by means of a cash exercise
rather than a cashless exercise.





--------------------------------------------------------------------------------




(d)

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon Exercise.
 In addition to any other rights available to the Holder, if the Company fails
to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the shares issuable upon exercise of this Warrant
pursuant to an exercise on or before the Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the shares issuable upon exercise of this Warrant which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares issuable upon exercise of this Warrant that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares issuable upon exercise of this
Warrant for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.  For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted exercise of shares of
Common Stock with an aggregate sale price giving rise to such purchase
obligation of $10,000, under clause (1) of the immediately preceding sentence
the Company shall be required to pay the Holder $1,000.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In, together with applicable confirmations and other
evidence reasonably requested by the Company.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.




4.

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled (after
aggregating all shares that are being issued upon such exercise), the Company
shall make a cash payment equal to the Exercise Price multiplied by such
fraction.




5.

Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.




6.

Rights of Stockholders. Subject to Sections 9 and 11 of this Warrant, the Holder
shall not be entitled to vote or receive dividends or be deemed the holder of
Common Stock or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value, or change of
stock to no par value, consolidation, merger, conveyance, or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise until this Warrant shall have been exercised as provided herein.




7.

Transfer of Warrant.




(a)

Warrant Register. The Company will maintain a register (the “Warrant Register”)
containing the names and addresses of the Holder or Holders.  Any Holder of this
Warrant or any portion thereof may change its address as shown on the Warrant
Register by written notice to the Company requesting such change.  Any notice or
written communication required or permitted to be given to the Holder may be
delivered or given by mail to such Holder as shown on the Warrant Register and
at the address shown on the Warrant Register.  Until this Warrant is transferred
on the Warrant Register of the Company, the Company may treat the Holder as
shown on the Warrant Register as the absolute owner of this Warrant for all
purposes, notwithstanding any notice to the contrary.





--------------------------------------------------------------------------------

(b)

Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing (the “Warrant Agent”).  Thereafter, any such
registration, issuance, exchange or replacement, as the case may be, shall be
made at the office of the Warrant Agent.




(c)

Transferability and Negotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act of 1933, as amended (the “Act”), title to
this Warrant may be transferred by endorsement (by the Holder executing the
Assignment Form annexed hereto) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.




(d)

Exchange of Warrant Upon a Transfer.  On surrender of this Warrant for exchange,
properly endorsed on the Assignment Form and subject to the provisions of this
Warrant with respect to compliance with the Act and with the limitations on
assignments and transfers contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.




(e)

Compliance with Securities Laws.




(i)

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the shares of Common Stock to be issued upon exercise hereof are being
acquired for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Common Stock to be issued upon exercise
hereof except under circumstances that will not result in a violation of the Act
or any state securities laws.  




(ii)

This Warrant and all shares of Common Stock issued upon exercise hereof or
conversion thereof shall be stamped or imprinted with a legend in substantially
the following form (in addition to any legend required by state securities
laws):




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT THERETO UNDER SUCH ACT AND APPLICABLE LAWS OR
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.








--------------------------------------------------------------------------------

(iii)

The Company agrees to reissue this Warrant or certificates representing any of
the shares issuable upon exercise hereof (collectively, the “Securities”),
without the legend set forth above if at such time, prior to making any transfer
of any such Securities, (i) such holder thereof shall provide the Company with a
an opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Securities under the Securities Act and applicable state
securities laws is not required in connection with such proposed transfer, (ii)
a registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the U.S. Securities and Exchange
Commission and has become effective under the Securities Act and such holder
certifies that such transfer is being made in accordance with the plan of
distribution set forth therein and that any prospectus delivery requirement will
be complied with or (iii) the holder provides the Company with customary
documentation that such transfer is being made in accordance with Rule 144.  The
Company will respond to any such notice from a holder within three (3) trading
days.  The restrictions on transfer contained in this Section 7 shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Warrant.  Whenever a certificate
representing the Warrant Shares is required to be issued to Holder without a
legend, in lieu of delivering physical certificates representing the Warrant
Shares (provided that a registration statement under the Securities Act
providing for the resale of the Warrant Shares is then in effect and such
request is in connection with a sale and the other provisions set forth above
have been complied with), the Company shall, if requested by Holder, cause its
transfer agent to electronically transmit the Warrant Shares to Holder by
crediting the account of such Holder’s Prime Broker with the DTC through its
DWAC system (to the extent not inconsistent with any provisions of this
Agreement) provided that the Company and the Company’s transfer agent are
participating in DTC through the DWAC system.




8.

Reservation of Stock.  The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of Common Stock
upon the exercise of this Warrant and, from time to time, will take all steps
necessary to amend its Certificate of Incorporation to provide sufficient
reserves of shares of Common Stock issuable upon exercise of this Warrant.  The
Company further covenants that all shares of Common Stock that may be issued
upon the exercise of rights represented by this Warrant and payment of the
Exercise Price, all as set forth herein will be duly and validly authorized and
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously therewith).  The Company agrees that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant.




9.

Notices.




(a)

Whenever the Exercise Price or the shares purchasable hereunder shall be
adjusted pursuant to Section 11 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Exercise Price and the shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first-class mail, postage prepaid) to
the Holder of this Warrant.




(b)

In case:




(i)

the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or




(ii)

of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation or entity, or any conveyance of all or substantially
all of the assets of the Company to another corporation or entity, or








--------------------------------------------------------------------------------

(iii)

of any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, con­veyance, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such stock or securities at the time receivable upon the exercise of
this Warrant) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least 10
days prior to the record date specified in (A) above or 20 days prior to the
date specified in (B) above.




10.

Amendments and Waivers.




(a)

Except as provided in Section 10(b) below, this Warrant, or any provision
hereof, may be amended, waived, discharged or terminated only by a statement in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.




(b)

Any term or condition of this Warrant may be amended or waived with the written
consent of the Company and the Holders of at least 50% of the warrants issued
pursuant to the Purchase Agreement (the “Company Warrants”) then outstanding
(the “Required Holders”) provided that such amendment or waiver shall be binding
on all of the Company Warrants.  Any amendment or waiver effected in accordance
with this Section 10(b) shall be binding upon the Holder and each future holder
of this Warrant and the Company.

 

(c)

No waivers of, or exceptions to, any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.




11.

Adjustments. The Exercise Price and the shares purchasable hereunder are subject
to adjustment from time to time as follows:




(a)

Merger, Sale of Assets, etc.  If at any time while this Warrant is outstanding
and unexpired there shall be (i) a reorganization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation in which the Company is not the surviving entity, or a reverse
triangular merger in which the Company is the surviving entity but the shares of
the Company’s capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (iii) a sale or transfer of the Company’s
properties and assets as, or substantially as, an entirety to any other
corporation or other entity, then, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant, during the period specified herein and upon payment of the
Exercise Price then in effect, the number of shares of stock or other securities
or property of the successor corporation or other entity resulting from such
reorganization, merger, consolidation, merger, sale or transfer that a holder of
the shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 11.  The foregoing provision of this Section 11(a) shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation or other
entity that are at the time receivable upon the exercise of this Warrant.  If
the per-share consideration payable to the Holder for shares in connection with
any such transaction is in a form other than cash or marketable securities, then
the fair market value of such consideration shall be determined in accordance
with the paragraph below.  In all events, appropriate adjustment (as determined
in good faith by the Company’s Board of Directors) shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the transaction, to the end that the provisions of
this Warrant shall be applicable after that event, as near as reasonably may be,
in relation to any shares or other property deliverable after that event upon
exercise of this Warrant.





--------------------------------------------------------------------------------

For purposes of the above calculation, fair market value of one share of Common
Stock shall be determined by the Company’s Board of Directors in good faith;
provided, however, that where there exists a public market for the Common Stock
at the time of such exercise, the fair market value of one share of Common Stock
shall be the average of the closing bid and asked prices of the Common Stock
quoted in the OTC Bulletin Board or the last reported sale price of the Common
Stock or the closing price quoted on the NASDAQ Capital Market or on any
exchange on which the Common Stock is listed, whichever is applicable, as
published by Bloomberg LP for the five (5) trading days prior to the date of
determination of fair market value.

  

(b)

Reclassification, etc.  If the Company, at any time while this Warrant remains
outstanding and unexpired, by reclassification of securities or otherwise, shall
change any of the securities as to which purchase rights under this Warrant
exist into the same or a different number of securities of any other class or
classes, this Warrant shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities that were subject to the purchase rights
under this Warrant immediately prior to such reclassification or other change
and the Exercise Price therefor shall be appropriately adjusted, all subject to
further adjustment as provided in this Section 11.




(c)

Split, Subdivision or Combination of Shares.  If the Company at any time while
this Warrant remains outstanding and unexpired shall split, subdivide or combine
the securities as to which purchase rights under this Warrant exist, into a
different number of securities of the same class, the Exercise Price for such
securities shall be proportionately decreased in the case of a split or
subdivision or proportionately increased in the case of a combination and the
number of such securities shall be proportionately increased in the case of a
split or subdivision or proportionately decreased in the case of a combination.




(d)

Adjustments for Dividends in Stock or other Securities or Property.  If while
this Warrant remains outstanding and unexpired, the holders of the securities as
to which purchase rights under this Warrant exist (including without limitation
securities into which such securities may be converted) at the time shall have
received, or, on or after the record date fixed for the determination of
eligible stockholders, shall have become entitled to receive, without payment
therefor, other or additional stock or other securities or property (other than
cash) of the Company by way of dividend (other than a dividend payable solely in
Common Stock), then and in each case, this Warrant shall represent the right to
acquire, in addition to the number of shares of the security receivable upon
exercise of this Warrant, and without payment of any additional consideration
therefor, the amount of such other or additional stock or other securities or
property (other than cash) of the Company that such holder would hold on the
date of such exercise had it been the holder of record of the security
receivable upon exercise of this Warrant (or upon such conversion) on the date
hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 11.




(e)

Other Adjustments.  In case any event shall occur as to which the other
provisions of this Section 11 are not strictly applicable but as to which
failure to make any adjustment would not fairly protect the exercise rights
represented by this Section 11 in accordance with the essential intent and
principles hereof then, in each such case, the Holder may appoint a firm of
independent public accountants of recognized national standing reasonably
acceptable to the Company, which shall give their opinion as to the adjustment,
if any, on a basis consistent with the essential intent and principles
established herein, necessary to preserve the exercise rights represented
herein.  Upon receipt of such opinion, the Company will promptly mail a copy
thereof to the Holder and shall make the adjustments described therein.  The
fees and expenses of such independent public accountants shall be borne by the
Company.




(f)

Calculations.  All calculations under this Section 11 shall be made to the
nearest four decimal points.




(g)

No Impairment.  The Company shall not, by amendment of its Certificate or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company but will at all times in good faith assist
in the carrying out of all the provisions of this Section 11 and in the taking
of all such action as  may be necessary or appropriate in order to protect the
exercise rights of the Holder against dilution or other impairment.





--------------------------------------------------------------------------------

12.

Redemption and Termination.  The Company may, under certain circumstances,
terminate or redeem the Warrant, as follows:




(a) Termination in Connection with a Corporate Transaction. Notwithstanding
anything herein to the contrary, in the event of (a) a dissolution or
liquidation of the Company, (b) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings), (c) a merger
in which the Company is the surviving corporation but after which the
stockholders of the Company immediately prior to such merger (other than any
stockholder that merges, or which owns or controls another corporation that
merges, with the Company in such merger) cease to own their shares or other
equity interest in the Company, (d) the sale of substantially all of the assets
of the Company, or (e) the acquisition, sale, or transfer of more than 50% of
the outstanding shares of the Company by tender offer or similar transaction
(each of the foregoing a “Corporate Transaction”), then, subject to the notice
requirements of Section 9 and provided the Warrant is not exercised prior
thereto, at the conclusion of the twenty (20) day period referred to in Section
9, the Company shall have the right to terminate and cancel this Warrant
effective upon the consummation of such Corporate Event.




(b) Company’s Right to Redeem. Provided that (i) a registration statement
covering the Warrant Shares is then currently effective (or the Warrant Shares
may, upon exercise of the Warrant, be sold by the Holder under Rule 144k
promulgated under the Act, or any applicable successor rule), and (ii) the Fair
Market Value of the Company’s Common Stock equals or exceeds two times (2X) the
Exercise Price, then the Company may, at its option, redeem the Warrant at a
redemption price of $0.05 per Warrant Share by providing the Holder with twenty
(20) days prior written notice of its intent to redeem, during which period of
time the Holder shall continue to be entitled to exercise the Warrant.




13.

Saturdays, Sundays and Holidays.  If the last or appointed day for the taking of
any action or the expiration of any right granted herein shall be a Saturday,
Sunday or legal holiday, then (notwithstanding anything herein to the contrary)
such action may be taken or such right may be exercised on the next succeeding
day that is not a Saturday, Sunday or legal holiday.




14.

 Governing Law; Consent to Jurisdiction  The Company and the Holder (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Northern District of Texas and the courts of the State of Texas
located in Dallas County, Texas for the purposes of any suit, action or
proceeding arising out of or relating to this Warrant and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  The Company and the Holder each
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing in this Section
12.1 shall affect or limit any right to serve process in any other manner
permitted by law.




15.

Binding Effect.  The terms of this Warrant shall be binding upon and inure to
the benefit of the Company and the Holder and their respective successors and
assigns.




IN WITNESS WHEREOF, Narrowstep Inc. has caused this Warrant to be executed by
its officers thereunto duly authorized.




 

 

 

VERTICAL BRANDING, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 








--------------------------------------------------------------------------------




NOTICE OF EXERCISE




(1)

The undersigned hereby (A) elects to purchase _______ shares of Common Stock of
VERTICAL BRANDING, INC., pursuant to the provisions of Section 3(a) of the
attached Warrant, and tenders herewith payment of the purchase price for such
shares in full or (B) elects to exercise this Warrant for the purchase of_______
shares of Common Stock, pursuant to the provisions of Section 3(c) of the
attached Warrant.




(2)

In exercising this Warrant, the undersigned hereby confirms and ac­knowledges
that the shares of Common Stock to be issued upon exercise hereof are being
acquired for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.




(3)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:







(Name)

(4)

Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:







(Name)







(Date)

(Signature)





--------------------------------------------------------------------------------




ASSIGNMENT




FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:




Name of Assignee

Address

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




and does hereby irrevocably constitute and appoint ____________________________
Attorney to make such transfer on the books of VERTICAL BRANDING, INC.,
maintained for the purpose, with full power of substitution in the premises.




The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof are being acquired for investment, and that the Assignee will
not offer, sell or otherwise dispose of this Warrant or any shares of stock to
be issued upon exercise hereof except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state securities laws.  




Dated: _________________________










Signature of Holder



























